AMENDMENT NO. 1
 
SHARE EXCHANGE AGREEMENT
 
Amendment No. 1, dated November 11, 2008 (“Amendment “), to the Share Exchange
Agreement by and among Elevated Throne Overseas Ltd., a British Virgin Islands
company (“Elevated Throne”), Green Planet Bioengineering Co. Ltd. a Delaware
Corporation (“Green Planet”), and all of the Shareholders of Elevated Throne,
whose names are set forth on the signature page to this Amendment (the
“Shareholders”), dated October 24, 2008 (the “Original Agreement”). Capitalized
terms used but not defined herein have the meanings given to them in the
Original Agreement.
 
WHEREAS, Elevated Throne, Green Planet, and the Shareholders entered into the
Original Exchange Agreement on October 24, 2008;
 
WHEREAS, the closing of the Original Agreement occurred on October 24, 2008;
 
WHEREAS, the parties to the Original Agreement agree to amend the Original
Agreement to provide a schedule to Section 2.2 of the Share Exchange Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto intending to be legally bound, agree as follows:
 
SECTION 1 AMENDMENTS
 
Section 1.1 Amendment to Section 2.2 of the Original Agreement. Section 2.2 of
the Original Agreement is hereby amended and restated as follows:
 
Section 2.2 Capitalization of Green Planet. The authorized capital stock of
Green Planet consists of (a) 250,000,000 shares of Common Stock, par value
$0.001 per share, of which 1,000,000 shares are issued and outstanding, all of
which are duly authorized, validly issued and fully paid and the detailed
shareholdings of which are more particularly set out in Schedule 2.2; and (b)
10,000,000 shares of Preferred Stock, $0.001 par value, of which no shares are
issued or outstanding. The parties agree that they have been informed of the
issuances of these Green Planet Shares, and that all such issuances of Green
Planet Shares pursuant to this Agreement will be in accordance with the
provisions of this Agreement. All of the Green Planet Shares to be issued
pursuant to this Agreement have been duly authorized and will be validly issued,
fully paid and non-assessable and no personal liability will attach to the
ownership thereof and in each instance, have been issued in accordance with the
registration requirements of applicable securities laws. As of the date of this
Agreement there are and as of the Closing Date, there will be, no outstanding
options, warrants, agreements, commitments, conversion rights, preemptive rights
or other rights to subscribe for, purchase or otherwise acquire any shares of
capital stock or any un-issued or treasury shares of capital stock of Green
Planet.


--------------------------------------------------------------------------------


 
SECTION 2 MISCELLANEOUS
 
Section 2.1 Prior Agreements. This Amendment shall completely and fully
supersede all other and prior agreements and correspondence (both written and
oral) by and between the parties to the Original Agreement concerning the
subject matter of this Amendment. Except as expressly amended hereby, the
Original Agreement shall remain in full force and effect.
 
Section 2.2 Amendments. This Amendment may not be amended, waived, modified,
supplemented or terminated in any manner whatsoever except by a written
instrument signed by the parties to the Original Agreement.
 
Section 2.3 Binding on Successors. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
Section 2.4 Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.
 
[SIGNATUE PAGE FOLLOWS]


--------------------------------------------------------------------------------


 
ELEVATED THRONE OVERSEAS LTD.
 
 
By:
                               /s/ Min Zhao
 
(Mr. Zhao)
 
(CEO)
       
GREEN PLANET CO. LTD.
       
By:
                               /s/ Cris Neely
 
(Mr. Cris Neely)
 
(Director)

 
 
SHAREHOLDERS OF ELEVATED THRONE


 
/s/ Min Zhao
Mr. Min Zhao
   
/s/ Min Yan Zheng
Ms. Min Yan Zheng


--------------------------------------------------------------------------------


 
SCHEDULE 2.2 to the Share Exchange Agreement
 
The capitalization of Green Planet also includes the following:
 
Abacus Investments, Corp.
5,000,000 warrants @ strike of $.10 per share
 
The number of shares issuable under the warrants is subject to adjustment upon
certain events.
 
5,000,000 warrants @ strike of $.25 per share
     
5,000,000 warrants @ strike of $.50 per share
 
5,000,000 warrants @ strike of $1.00 per share
 
 
The foregoing notwithstanding, the Company and said consultant agreed that in no
event shall the consultant be entitled to exercise these warrants for a number
of warrant shares in excess of that number of warrant shares which, upon giving
effect to such exercise, would cause the aggregate number of shares of common
stock beneficially owned by consultant and its affiliates to exceed 4.99% of the
outstanding shares of the common stock following such exercise, except within
sixty (60) days prior to the expiration of each warrant (however, such
restriction may be waived by consultant (but only as to itself and not to any
other holder) upon not less than 5 days prior notice to the Company).
       
Michael Karpheden
1,561,826 warrants @ strike of $0.001 per share
 
The number of shares issuable under the warrants is subject to adjustment upon
certain events.


--------------------------------------------------------------------------------


 
Marius Silvasan
1,561,826 warrants @ strike of $0.001 per share
 
The number of shares issuable under the warrants is subject to adjustment upon
certain events.
       
Jeanne Chan
480,942 warrants @ strike of $0.001 per share
 
The number of shares issuable under the warrants is subject to adjustment upon
certain events.
       
Jerold N. Siegan
347,073 warrants @ strike of $0.001 per share
 
The number of shares issuable under the warrants is subject to adjustment upon
certain events.
       
Thomas Chan
250,000 warrants @ strike of $0.001 per share
   
Jason Liu
250,000 warrants @ strike of $0.001 per share
   
William Crawford
266,667 warrants @ strike of $0.001 per share
   



The warrants all contain customary anti-dilution provisions.


The Company has also granted to said consultant the right to convert any portion
of a $1,000,000 consulting fee payable to said consultant into shares of the
Company’s common stock (at a conversion price based upon the market price for
the Company’s common stock).
 
Additionally, the Company has issued 935,000 shares of its common stock; and
Mondo Management Corp. owns 65,000 shares of the Company’s common stock.
 


--------------------------------------------------------------------------------


 